DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 29 March 2022.
Claims 1-20 are currently pending and being examined. Claims 17-20 are withdrawn from consideration. 

Election/Restrictions
Newly submitted claims 17-20 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims do not overlap in scope with the originally filed claims. The original claims do not have a first and second chamber, the piston configured to move at a high and low speed, longitudinal channel, or bypass check valve.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17-20 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wason (US 2018/0326600) in view Tatai (US 6,679,340).

In regards to Claim 1, Wason teaches a hydraulic tool (10; Fig. 1) comprising:
a fluid reservoir (32; Fig. 2);
a pump fluidly coupled to the fluid reservoir (see connection in Fig. 2);
an electric motor (30) mechanically coupled to the pump (see connection in Fig. 2);
a cylinder;
a piston slidably accommodated within the cylinder (piston; ¶[0052]);
a first trigger button (48; Fig. 1);
a second trigger button (50); and
a controller (34; Fig. 2) configured to perform operations comprising:
receiving a first signal when the first trigger button is triggered,
in response to the first signal, causing the electric motor to rotate a first rotational direction, causing the pump to provide fluid to the cylinder, and causing the piston to move in a first linear direction (“one of the switches ( e.g., switch 48) may be used to activate a piston (not shown) associated with the hydraulic drive conduit system 36 system to activate the working head assembly 60 such that the work head assembly moves toward a closed position.” ¶[0052]),
receiving a second signal when the second trigger button is triggered, and
in response to the second signal, causing the electric motor to rotate in a second rotational direction opposite the first rotational direction, opening a fluid path from the cylinder to the fluid reservoir, and causing the piston to move in a second linear direction opposite the first linear direction (“The other switch ( e.g., switch 50) may be used to retract the piston so that the working head assembly 60 moves to a home ( or open) position, shown in FIG. 1. The operator controls, e.g., switches 48 and 50, are operably coupled to the controller 34.” ¶[0052]).
Wason does not teach an inner cylinder affixed to the cylinder and a piston positioned to slide about an external surface of the inner cylinder.
 However, Tatai teaches an inner cylinder (18; Fig. 1) affixed to the cylinder (12; Fig. 1) and a piston (15; Fig. 1) positioned to slide about an external surface of the inner cylinder (col. 3 l. 31-37). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Wason, by the cylinder and piston configuration, as taught by Tatai, “to provide a hydraulic tool capable of employing a constant pressure pump and a constant volume pump, easily switching the pumps, and correctly setting a switching position”. (Tatai col. 1 l. 44-47)

In regards to Claim 2, Wason as modified by Tatai teaches the hydraulic tool of claim 1. Wason teaches further comprising:
a pressure rail fluidly coupled to the pump, wherein the pump is configured to provide fluid flow to the cylinder via the pressure rail (connection between the pump 28, fluid reservoir 32, and hydraulic drive conduit system 36; shown in Fig. 2); and
a flow control valve (56; Fig. 2) configured to control fluid flow between the pressure rail and the fluid reservoir (¶[0053]).

In regards to Claim 3, Wason as modified by Tatai teaches the hydraulic tool of claim 2, wherein the flow control valve is configured to be: (i) closed when the electric motor rotates in the first rotational direction to block fluid flow from the pressure rail to the fluid reservoir, thereby allowing fluid to flow to the cylinder and the piston to move in the first linear direction, and (ii) open when the electric motor rotates in the second rotational direction to form a fluid path for fluid flow from the pressure rail to the fluid reservoir, allowing the piston to move in the second linear direction (Wason: ¶[0052]-¶[0053]).

In regards to Claim 4, Wason as modified by Tatai teaches the hydraulic tool of claim 1. Wason teaches further comprising:
a housing (22; Fig. 1) configured to contain the electric motor and the pump, wherein the cylinder is coupled to the housing (“The pump 28, motor 30, fluid reservoir 32, controller 34 and hydraulic drive conduit system 36 are located within the grip portion 24 of the tool frame 22.” ¶[0049]); and
a handle (20) coupled to the housing, wherein a portion of an exterior profile of the handle comprises a first depression and a second depression spatially arranged in series along the portion of the exterior profile, and wherein the first trigger button is disposed in the first depression (see Fig. 1 showing trigger 48 located in a depression) and the second trigger button is disposed in the second depression (see Fig. 1 showing trigger 50 located in a depression).

In regards to Claim 5, Wason as modified by Tatai teaches the hydraulic tool of claim 4. Wason teaches wherein the handle (20; Fig. 27) is configured as a two-piece collar comprising:

    PNG
    media_image1.png
    290
    526
    media_image1.png
    Greyscale
a first collar piece (annotated Fig. 27, shows two distinct housing portions in the handle portion); and
a second collar piece (annotated Fig. 27) configured to be coupled to the first collar piece, wherein each of the first collar piece and the second collar piece comprises a respective curved, concave interior peripheral surface that matches curvature of the cylinder, such that the first collar piece and the second collar piece are coupled to each other around an exterior peripheral surface of the cylinder (see Fig. 1 showing the collars are curved and concave to match the internal workings of the tool).

In regards to Claim 8, Wason as modified by Tatai teaches the hydraulic tool of claim 1. Wason teaches further comprising:
a frame (60; Fig. 18) coupled to the cylinder (26);
a ram coupled to the piston (¶[0062]; Figs. 20-21 showing the working  head assembly 60 attached to the ram/piston); and
an anvil (110; Fig. 4) disposed opposite the ram, such that the anvil and the ram form a work area therebetween (see Fig. 4 showing a work space between the ram and anvil), and wherein the anvil is pivotably coupled to the frame at an anvil pivot (pivots about 152).

In regards to Claim 9, Wason as modified by Tatai teaches the hydraulic tool of claim 8. Wason teaches further comprising:
a latching mechanism (100, 70; Fig. 6) comprising:
a first gripping latch arm (70) pivotably coupled to the anvil at a first pivot (152) and configured to contact and grip the frame when the latching mechanism is in a first state (Fig. 21); and
a second gripping latch arm (100) pivotably coupled to the anvil at a second pivot (152) and configured to contact and grip the frame when the latching mechanism is in the first state, wherein the first gripping latch arm is configured to pivot about the first pivot and the second gripping latch arm is configured to pivot about the second pivot to release the anvil from the frame and allow the anvil to pivot about the anvil pivot (Figs. 20-21).

In regards to Claim 10, Wason  as modified by Tatai teaches the hydraulic tool of claim 9. Wason teaches wherein the latching mechanism further comprises:
a first release lever (86; Fig. 19) coupled to the first gripping latch arm (70);
a first spring (180) configured to bias the first release lever and the first gripping latch arm toward the frame (¶[0065]);
a second release lever (120) coupled to the second gripping latch arm (100); and
a second spring configured to bias the second release lever and the second gripping latch arm toward the frame, wherein actuating the first release lever and the second release lever against the first spring and the second spring, respectively, causes the latching mechanism to be in a second state in which the first gripping latch arm and the second gripping latch arm pivot away, and are released, from the frame to allow the anvil to pivot about the anvil pivot (¶[0065]).


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wason (US 2018/0326600) in view of Tatai (US 6,679,340), further in view Milbourne (US 2002/0096342).

In regards to Claim 6, Wason as modified by Tatai teaches the hydraulic tool of claim 1, wires extend to electrically couple, and carry the first signal and the second signal from, the first trigger button and the second trigger button, respectively, to the controller (Wason: “The pump 28, motor 30, fluid reservoir 32, controller 34 and hydraulic drive conduit system 36 are located within the grip portion 24 of the tool frame 22.” ¶[0049]).
Wason as modified by Tatai does not expressly teach an elastomeric wrap disposed about an exterior peripheral surface of the cylinder, wherein the elastomeric wrap is configured as a C-shaped wrap having a partial circular cross section and forms a gap through which which wires extend to electrically couple.
However, Milbourne teaches an elastomeric wrap (102; Fig. 11) disposed about an exterior peripheral surface of the cylinder, wherein the elastomeric wrap is configured as a C-shaped wrap having a partial circular cross section and forms a gap through which wires extend to electrically couple (“The overmold member 102 is formed from a resilient material, such as thermoplastic elastomer (e.g., HYTREL.RTM.) manufactured by E.I. du Pont de Nemours and Company) and is simultaneously formed and coupled to the end cap shell 100 in an injection molding operation.” ¶[0055]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Wason as modified by Tatai, by elastomer wrap, as taught by Milbourne for vibration dampening, thus making the tool more comfortable to use. (Milbourne ¶[0055]) 

In regards to Claim 7, Wason and modified by Tatai and Milbourne  teaches the hydraulic tool of claim 6, further comprising:
a wire cover (Wason: 24; Fig. 27) having a curved profile that matches curvature of the cylinder and is configured to cover the wires disposed through the gap (Wason: see Figs. 1 and 28 showing the curved profile and covering the internal workings of the tool).

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wason (US 2018/0326600) in view of Tatai (US 6,679,340), further in view Ballard (US 2017/0356472).

In regards to Claim 11, Wason as modified by Tatai teaches the hydraulic tool of claim 8, further comprising:
a releasable pin (Wason: 160; Fig. 13);
a cap (Wason: see Fig. 13 showing arrow 160 pointing to the cap portion of the pin) coupled to the releasable pin (Wason: see Fig. 13);
and the releasable pin is disposed through the frame and the anvil to couple the anvil to the frame (Wason: “locking pin 160 can connect the jaw members 70 and 100 to the yoke 132” ¶[0063]).
Wason as modified by Tatai does not expressly disclose a release lever pivotably coupled to the frame and configured to interact with the cap to retain the cap and the releasable pin in a first position. 
However, Ballard teaches a release lever (118; Fig. 1) pivotably coupled to the frame and configured to interact with the cap to retain the cap and the releasable pin in a first position (“the release lever 118 are configured to drive a lever 236, which is configured to push on the valve pin 232.” ¶[0045]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Wason as modified by Tatai, by adding a release lever, as taught by Ballard, for creating leverage making it easier for the operator to release the pin from its locked position. 

In regards to Claim 12, Wason as modified by Tatai and Ballard teaches the hydraulic tool of claim 11, wherein the cap (Wason: 160). 
Wason as modified by Tatai and Ballard does not expressly teach the cap comprises at least one longitudinal blind hole formed therein, the hydraulic tool further comprising: a spring disposed in the at least one longitudinal blind hole and configured to bias the cap against the release lever, such that as the release lever pivots, the cap is released and the spring causes the cap and the releasable pin to move to a second position in which the releasable pin moves out of the anvil, thereby releasing the anvil from the frame.
However, Wason teaches comprises at least one longitudinal blind hole (170; Fig. 16) formed therein, the hydraulic tool further comprising:
a spring (166) disposed in the at least one longitudinal blind hole and configured to bias the cap against the release lever, such that as the release lever pivots, the cap is released and the spring causes the cap and the releasable pin to move to a second position in which the releasable pin moves out of the anvil, thereby releasing the anvil from the frame (“the spring 166 and ball 168, seen in FIG. 16, are positioned within a bore 170 in the yoke 132, as shown in FIGS. 13 and 16. The spring 166 normally biases the ball 168 toward the locking pin 160. When the locking pin 160 is in the inserted position the ball is biased into detent 162 to lock the locking pin in the inserted position. When the locking pin 160 is in the extended position the ball is biased into detent 164 to lock the locking pin in the extended position.” ¶[0064]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Wason as modified by Tatai and Ballard, by placing the hole and spring on the cap, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. 

In regards to Claim 13, Wason as modified by Tatai and Ballard teaches the hydraulic tool of claim 12, wherein the frame includes a protrusion (Wason: 164; Fig. 16) that precludes the release lever (Ballard: 118) from interacting with the spring when the release lever returns to an un-pivoted position while the cap and the releasable pin are in the second position (Wason: ¶[0064]).

In regards to Claim 14, Wason as modified by Tatai and Ballard teaches the hydraulic tool of claim 12, wherein the cap (Wason: 160) includes a cylindrical portion and a flanged portion (Wason: see Fig. 160; showing 160 is cylindrical and has a flanged portion), wherein the release lever interacts with the flanged portion of the cap to retain the cap and the releasable pin in the first position (the release lever of Ballard would interact with the flange portion of 160, where the users hand would interact with 160).

In regards to Claim 15, Wason as modified by Tatai and Ballard teaches the hydraulic tool of claim 14, wherein the flanged portion comprises a chamfered exterior peripheral surface (Wason: see Fig 8. showing 160 has a chamfered edge), wherein the release lever comprises a corresponding chamfered interior surface (Ballard: see Fig. 2D showing 118 has a chamfered surface), such that as the cap is being pushed inwardly against the spring to re-engage the anvil, the chamfered exterior peripheral surface of the flanged portion of the cap contacts the corresponding chamfered interior surface of the release lever to facilitate returning the cap and the releasable pin to the first position (in combination the chamfered edge of 160 would interact with the chamfered portion of 118).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wason (US 2018/0326600) in view Tatai (US 6,679,340), further in view Chan (US 2016/0167186).

Claim 16, Wason as modified by Tatai teaches the hydraulic tool of claim 1, wherein the controller (Wason: 34; Fig. 2), in response to receiving the first signal, performs a crimp according to crimp data stored in the controller (Wason: “the working head assembly 60, e.g., a cutting action or a crimping action” ¶[0053]).
Wason as modified by Tatai does not expressly teach the crimp data includes one or more of connector type and preferred crimp distance.
However, Chan teaches the crimp data includes one or more of connector type and preferred crimp distance (“sensors 130 are configured to read encoded data/properties of a work piece, which can be in the form of an identification or information code 202 associated with work piece 200, to identify/detect information about the work piece. As shown in FIG. 1, identification/information code 202 is disposed on surface 201. In various embodiments, identification/information code 202 can be a barcode, an RFID tag, a written mark, a printed mark, a number or series of numbers, or any other form of identification/information storage that can be detected by sensors 130. In one embodiment, identification/information code 202 directly contains information/data associated with work piece 200, such as a material type, a material hardness, a material thickness, or another similar type of material/work piece property.” ¶[0019]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Wason as modified by Tatai, by having sensors to detect the workpiece information, as taught by Chan, for adjusting the speed and force of the motor depending on the workpiece. (Chan ¶[0020])

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731